DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending in the application.
	In the response filed 20 May 2022, claims 1 and 8 were amended and new claims 9-10 were added.  These amendments have been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 1-7 and 9-10 the language related to a “plurality of plates” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeshart (US Patent 5,039,058).
	Re Claim 1:  Boeshart discloses a connecting mechanism (10), configured to connect a plurality of plates (for example, as shown for panels 30, 36; please see note above related to this functional limitation), comprising: 
a main body (comprising plates 12, 14; Fig. 1), having a first surface (comprising front surfaces 18 and 20) and a second surface (comprising back surfaces 22 and 24), and being of an elongate strip-shaped structure; 
a first groove (the bottom groove forming living hinge 16; see annotated Fig. 1 below), provided on the first surface (18, 20); 
an array of locating columns (26, 32), formed to be directly disposed on the first surface (18, 20) without penetrating the first surface and the main body, and disposed on two sides of the first groove along the first surface (see note 1 below), the locating columns (26, 32) extending outward from the first surface (18, 20); and 
a second groove (the upper groove forming living hinge 16; see annotated Fig. 1 below), provided at a position of the second surface (22, 24) corresponding to the first groove, 
wherein when the connecting mechanism (10) is connected to the plurality of plates (as shown for panels 30, 36; see Figs. 2-4), the array of locating columns (26, 32) is configured to be inserted into locating holes (as shown for slots 46, 48; Fig 3) of the plates which have positions and shapes corresponding to the locating columns, the plates are configured to be connected to the two sides of the connecting mechanism and foldable (for example, from a right angle an angle shown in Fig. 3) towards a direction of the first groove via the connecting mechanism.

    PNG
    media_image1.png
    538
    695
    media_image1.png
    Greyscale

	note 1:  Examiner notes that this limitation requires an “array of locating columns” to be arranged on the “first surface” and that the locating columns are disclosed on two sides of the first groove, it does not necessarily require that an “array” of the locating columns is located on each of the two sides.  In this case, the two locating columns 26, 32 form an array of locating columns on the first surface and also the two locating columns 26, 32 are formed on two sides of the first groove.  Accordingly, Boeshart discloses all required limitations of the claim. 
Re Claim 3:  Boeshart discloses a connecting mechanism (10), wherein the first groove (see annotated Fig. 1 above) is an arc- shaped groove.
Re Claim 5:  Boeshart discloses a connecting mechanism (10), wherein each locating column (26, 32) comprises: 
a supporting portion (26, 32); and 
a clamping portion (28, 34; Fig. 1), and 
wherein a radius of the clamping portion is greater than a radius of the supporting portion.
Re Claim 7:  Boeshart discloses a connecting mechanism (10), wherein the connecting mechanism is configured to be formed in the locating holes in an injection molding manner (see note 2 below) to connect to the plates (see note above related to this functional limitation).
note 2:  Regarding the limitation related to “an injection molding manner”, Examiner notes that this amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Re Claim 8:  Boeshart discloses a system comprising:
a plurality of plates (30, 36), each plate comprising locating holes (46, 48); and
a connecting mechanism (10), configured to connect the plurality of plates (30, 36), the connecting mechanism comprising: 
a main body (comprising plates 12, 14; Fig. 1), having a first surface (comprising front surfaces 18 and 20) and a second surface (comprising back surfaces 22 and 24), and being of an elongate strip-shaped structure; 
a first groove (the bottom groove forming living hinge 16; see annotated Fig. 1 above), provided on the first surface (18, 20); 
an array of locating columns (26, 32), formed to be directly disposed on the first surface (18, 20) without penetrating the first surface and the main body, and disposed on two sides of the first groove along the first surface (see note 1 above), the locating columns (26, 32) extending outward from the first surface (18, 20); and 
a second groove (the upper groove forming living hinge 16; see annotated Fig. 1 below), provided at a position of the second surface (22, 24) corresponding to the first groove, 
wherein when the connecting mechanism (10) is connected to the plurality of plates (as shown for panels 30, 36; see Figs. 2-4), the array of locating columns (26, 32) is configured to be inserted into locating holes (as shown for slots 46, 48; Fig 3) of the plates which have positions and shapes corresponding to the locating columns, the plates are configured to be connected to the two sides of the connecting mechanism and foldable (for example, from a right angle an angle shown in Fig. 3) towards a direction of the first groove via the connecting mechanism.
Re Claim 9:  Boeshart discloses a connecting mechanism (10), wherein the supporting portion (26, 32) is disposed between the clamping portion (28, 34) and the first surface (18, 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boeshart (US Patent 5,039,058), as applied to claims 1, 3, 5, and 7-9 above, and further in view of Leist (US Patent 5,129,441).
Re Claim 2:  Boeshart, as discussed for claim 1 above, discloses a connecting mechanism according to claim 1, and further wherein the connecting mechanism is made of a flexible material.
Boeshart does not explicitly disclose wherein the flexible material is a rubber material. 
Leist teaches the use of a connecting mechanism (70), configured to connect a plurality of plates (for example, as shown for 30, 50), comprising a main body (72), a first groove (71), provided on the first surface; a plurality of locating columns (75, 76), disposed on two sides of the first groove; and a second groove (the curved groove located opposite recessed area 71 in Fig. 5), provided at a position of the second surface corresponding to the first groove, and further wherein the connecting mechanism is made of a flexible rubber material 9 (“thermoplastic rubber elastomer”; see Col. 10 line 26).
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Boeshart such that the flexible material is a rubber material, since such a material choice would have been within the skill of the art, for the purpose, for example, of ensuring adequate strength and flexibility of the connecting mechanism.



Claims 4 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boeshart (US Patent 5,039,058).
Re Claim 4:  Boeshart, as discussed for claim 1 above, discloses a connecting mechanism significantly as claimed except wherein the second groove is a trapezoidal groove.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Boeshart such that the second groove is a trapezoidal groove, since such a change in shape would have been within the skill of the art, for the purpose, for example, of achieving a desired aesthetic appearance.
Re Claim 10:  Boeshart, as discussed for claim 1 above, discloses a connecting mechanism according to claim 1, and further wherein the clamping portion (28, 34) is connected to the supporting portion (26, 32)
Boeshart does not explicitly disclose wherein the clamping portion is of a cylindrical structure.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Boeshart such that the clamping portion is of a cylindrical structure, since such a change in shape would have been within the skill of the art, for the purpose, for example, of easing manufacture of the connecting mechanism by forming a simpler shape.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boeshart (US Patent 5,039,058), as applied to claims 1, 3, 5, and 7-9 above, and further in view of O’Neil (US Patent 5,644,384).
Re Claim 6:  Boeshart, as discussed for claim 1 above, discloses a connecting mechanism significantly as claimed except wherein the locating columns are disposed on the first surface in a zig-zag manner.
Examiner notes that it has been held that duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) [see MPEP 2144.04].  In addition, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 [discussed in MPEP 2144.04].
Further, O’Neil teaches the use of a connecting mechanism (hinge 22) comprising a main  body, having a first surface (the upper surface; Fig. 4) and a second surface (the lower surface), a first groove (the upper groove of the living hinge portion of hinge 22), and a second groove (the lower groove of the living hinge portion of hinge 22), and an array of locating portions (the holes to receive screws 30) formed on the first surface on two sides of the first groove, and further wherein the locating portions are disposed on the first surface in a zig-zag manner, for the purpose of securely attaching the connecting mechanism to a plate member (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boeshart such that the locating columns (i.e. the locating portions of Boeshart) are disposed on the first surface in a zig-zag manner, as taught by O’Neil, for the purpose of more securely attaching the connecting mechanism to the plates, and for example, evenly distributing connecting loads.
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678